

116 HR 1435 IH: Sites Reservoir Project Act
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1435IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Garamendi (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to take actions supporting non-Federal investments in water
			 infrastructure improvements in the Sacramento Valley, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Sites Reservoir Project Act. 2.FindingsCongress finds the following:
 (1)According to the U.S. Drought Monitor, the State of California experienced one of the longest, driest periods on record from late December 2011 until April 2017, with a statewide emergency declaration in effect from mid-January 2014 until early April 2017. In water year 2017, the State of California experienced one of the wettest years on record. New surface water storage infrastructure with the capacity to store water in wet years for use in dry periods is urgently needed.
 (2)The Sites Project (sometimes referred to as North-of-Delta Offstream Storage) has been identified by the State of California and the Federal Government as an important component to integrated water management in the Sacramento Valley that would advance the co-equal objectives of improving water management and restoring ecological health for beneficial uses of the Sacramento-San Joaquin Delta and the Sacramento River watershed. Further, the Sites Reservoir was found in the 2000 CALFED Record of Decision to be the preferred location to provide North-of-Delta Offstream Storage and subsequent studies have shown the Sites Reservoir to be technically and economically feasible.
 (3)Among other things, the Sites Project would— (A)increase surface water storage to enhance water management flexibility in the Sacramento Valley;
 (B)improve operation of the State’s water system to provide improvements in ecosystem and water quality conditions in the Bay-Delta while providing a more reliable water supply for the State of California;
 (C)improve conditions for fish, waterfowl, and wildlife in the Sacramento Valley, including anadromous fish in the Sacramento River;
 (D)provide local flood control benefits; (E)integrate with renewable energy sources consistent with applicable Federal and State of California goals;
 (F)create both construction and long-term jobs to improve the local and regional economies in the Sacramento Valley;
 (G)provide additional recreational benefits; and (H)reduce local flooding.
 (4)The Sites Project has been shown to provide approximately 500,000 acre-feet of additional annualized yield that, when integrated into the operations of the State and Federal reservoirs upstream of the Bay-Delta, can improve the system-wide operational efficiency for both water supply reliability and the environment.
 (5)Healthy wetlands and wildlife refuges are of vital importance to wildlife in California and require a reliable supply of water. Additional surface water storage can help meet water supply goals under the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575).
 (6)It is in the interests of the United States for the Federal Government to work with the Sites Project Authority, which has been established under the laws of the State of California as an independent joint exercise of powers authority to, among other things, study, promote, develop, design, finance, acquire, construct, manage, and operate Sites Reservoir and related facilities to advance the Sites Project in the most expeditious and cost-effective manner possible.
 (7)On July 24, 2018, the California Water Commission voted to award $816,000,000 to the Sites Project under Proposition 1 (Water Quality, Supply, and Infrastructure Improvement Act of 2014), showing a strong commitment from the State of California to advance the project.
 (8)As of the date of the introduction of this Act, the Sites Project Authority had the following public agencies serving on its 11-member governing board: Colusa County Water District, Glenn-Colusa Irrigation District, Placer County Water District/City of Roseville, Reclamation District 108, Sacramento County Water Agency/City of Sacramento, the Tehama-Colusa Canal Authority, Westside Water District, the County of Colusa, and the County of Glenn. In addition, other agencies from the Sacramento Valley and agencies from the Bay Area, San Joaquin Valley, and southern California are actively participating to advance the Sites Project.
 3.DefinitionsIn this Act: (1)AuthorityThe term Authority means the Sites Project Authority that entered into a Joint Exercise of Powers Agreement on August 26, 2010, for the purpose of advancing the Sites Project as a non-Federal facility.
 (2)BureauThe term Bureau means the Bureau of Reclamation. (3)Central valley projectThe term Central Valley Project means all Federal reclamation projects located within or diverting water from or to the watershed of the Sacramento and San Joaquin Rivers and their tributaries as authorized by the Act of August 26, 1937 (50 Stat. 850), and all Acts amendatory or supplemental thereto, including—
 (A)the Act of October 17, 1940 (54 Stat. 1198, 1199); (B)the Act of December 22, 1944 (58 Stat. 887);
 (C)the Act of October 14, 1949 (63 Stat. 852); (D)the Act of September 26, 1950 (64 Stat. 1036);
 (E)the Act of August 27, 1954 (68 Stat. 879); (F)the Act of August 12, 1955 (69 Stat. 719);
 (G)the Act of June 3, 1960 (74 Stat. 156); (H)the Act of October 23, 1962 (76 Stat. 1173);
 (I)the Act of September 2, 1965 (79 Stat. 615); (J)the Act of August 19, 1967 (81 Stat. 167);
 (K)the Act of August 27, 1967 (81 Stat. 173); (L)the Act of October 23, 1970 (84 Stat. 1097);
 (M)the Act of September 28, 1976 (90 Stat. 1324); and (N)the Act of October 27, 1986 (100 Stat. 3050).
 (4)CommissionerThe term Commissioner means the Commissioner of the Bureau of Reclamation. (5)Repayment and water service contractsThe terms repayment contract and water service contract have the same meaning given those terms in sections 9(d) and 9(e), respectively, of the Reclamation Project Act of 1939 (53 Stat. 1187, 1195).
 (6)SecretaryThe term Secretary means the Secretary of the Interior. (7)Sites projectThe term Sites Project—
 (A)refers to the off-stream water storage project identified in the CALFED Record of Decision, dated August 28, 2000; and
 (B)means the Sites Reservoir in Glenn and Colusa Counties, California, and related facilities, including associated water conveyance and hydropower generation and transmission facilities.
 (8)StateThe term State means the State of California. 4.Feasibility study and environmental impact statements (a)Duties of the BureauWith respect to the Sites Project, the Bureau shall—
 (1)be the lead Federal agency for the purposes of all Federal reviews, analyses, opinions, statements, permits, licenses, or other approvals or decisions required under Federal law to allow the construction of the Sites Project, including all requirements under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)any other Federal law applicable to the construction of the Sites Project facilities by the Authority;
 (2)take such steps as are necessary to ensure that all Federal reviews, analyses, opinions, statements, permits, licenses, or other approvals or decisions required under Federal law to allow the Authority to construct and operate the Sites Project are completed on an expeditious basis and use the shortest applicable process, and, to the maximum extent practicable, are completed not later than January 1, 2022, as required by the California Water Quality Supply, and Infrastructure Improvement Act, as approved by California voters on November 4, 2014, as a condition of State financial participation in a project deemed eligible for assistance under the aforementioned Act; and
 (3)coordinate, as appropriate, with the non-Federal project sponsors, which are the State of California and the Sites Project Authority.
 (b)Final environmental impact statement and environmental impact reportNo later than 6 months after the date of the enactment of this Act, the Secretary shall work with the Secretary of Commerce, the Assistant Secretary of the Army for Civil Works, and the Administrator of the Environmental Protection Agency to develop a plan to expeditiously complete and issue the final joint environmental impact statement and environmental impact report on the Sites Project.
 (c)Requirements of existing lawNothing in this section affects the requirements of Federal law. 5.Construction and operation of non-federal project (a)Authorization of constructionSection 103(d)(1)(B) of the Calfed Bay-Delta Authorization Act (Public Law 108–361) is amended—
 (1)by redesignating clauses (ii) and (iii) as clauses (iv) and (v), respectively; (2)by inserting after clause (i) the following:
					
 (ii)Construction authorizationIf the Secretary determines that the project described in subparagraph (A)(ii)(I) is feasible, the Secretary, in cooperation with the Authority, may participate in the design, planning, and construction of the Sites Project, as a non-Federal, State-led project as defined under section 4007(a)(2) of Public Law 114–322, in a manner that is substantially in accordance with the recommended plan, subject to the conditions described in the feasibility study.
 (iii)Federal investment in a non-federal sites projectAs required by section 4007(c)(2)(C), the Secretary shall take such steps as are necessary to ensure that, in return for any Federal investment in a non-Federal Sites Project, a proportionate share of the project’s public benefits are Federal benefits, including water supplies dedicated to specific purposes such as environmental enhancement and those purposes referred to in section 5(f) and (g) of the Sites Reservoir Project Act.; 
 (3)in clause (iii), by striking the project and inserting a project described in subparagraph (A)(ii)(I); and (4)in subclause (I) of clause (v) (as so redesignated by paragraph (1) of this subsection), by striking clause (ii) each place it appears and inserting clause (iv).
 (b)In generalNotwithstanding any provision of this Act, the Commissioner shall take any and all actions possible to advance the Sites Project as a non-Federal project, including entering into cost-shared financial assistance agreements with the Authority to support the design, planning, and construction of the Sites Project as a non-Federal project.
 (c)Project partnership agreementsAt the request of the Authority, the Bureau shall enter into a project partnership agreement with the Authority for the Authority to provide full project management control for construction of the Sites Project, or a separable element of the project, in accordance with plans approved by the Secretary.
 (d)Detailed project scheduleNot later than 180 days after entering into a Project partnership agreement under subsection (c), the Authority, to the maximum extent practicable, shall submit to the Secretary a detailed project schedule based on estimated funding levels that lists all deadlines for each milestone in the construction of the project.
 (e)Title; operations and maintenanceThe Authority shall— (1)hold title to all new facilities constructed under this section; and
 (2)be solely responsible for the operation and maintenance costs for such facilities. (f)Coordinated operationsThe Secretary shall execute and implement a long-term agreement between the United States and the Authority to provide for the coordination of operations of the Central Valley Project and the Sites Project to—
 (1)satisfy any contracts or cooperative agreements entered into subsection (g); (2)help meet any unmet needs for Sacramento Valley inbasin water uses;
 (3)help meet any unmet needs of existing Central Valley Project repayment and water service contracts; and
 (4)ensure that any surplus water supplies from the Sites Project are put to full and beneficial use. (g)Contracts and cooperative agreementsThe Secretary is authorized to enter into long-term contracts and cooperative agreements with the Authority to complete all planning and preconstruction activities and to acquire water supplies and lease-of-power privilege made available from the Sites Project for the purposes of meeting the requirements under section 3406(b)(3) and section 3408(j) of the Central Valley Project Improvement Act (Public Law 102–575) and such other purposes as the Secretary may deem appropriate.
			6.Water infrastructure improvements for the Nation (WIIN) Act amendments
 (a)Issuance of guidelinesSection 4007(c)(4) of Public Law 114–322 is amended— (1)by striking (B) and inserting (C);
 (2)by striking but after analyses; and (3)by inserting after subparagraph (A), the following:
					
 (B)shall, not later than 120 days after the date of the enactment of the Sites Reservoir Project Act, issue guidelines for feasibility (or the equivalent) studies for State-led storage projects that shall be deemed to provide sufficient information for making the independent determinations described in paragraph (2); and.
 (b)DefinitionsSection 4011(f)(2) of Public Law 114–322 is amended— (1)by inserting permitting, following designing; and
 (2)by inserting mitigation following regulatory. 7.Compliance with environmental lawsNothing in this Act—
 (1)modifies or alters any obligations or requirements under any Federal environmental law, including— (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and (2)preempts or modifies any obligation of the Federal Government to act in conformance with applicable State law, including applicable State water law.
 8.Savings clauseNothing in this Act shall be construed to preempt or modify any obligation of the United States to act in conformance with applicable State law, including area of origin and other water rights protections.
		